Citation Nr: 0729269	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs benefits.  



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had active service May 1942 to April 1947.  He 
died in April 2003.  The appellant contends that she is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that found that the appellant 
was not eligible for Dependency and Indemnity Compensation 
(DIC) benefits and death pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

In December 2006, VA received evidence not already of record 
pertinent to the appellant's claim.  This followed the 
issuance of the last supplemental statement of the case by 
the RO in August 2006.  Thus, the RO has not yet considered 
this evidence.  In September 2007, the Board received a 
statement from the appellant that she did not wish to waive 
initial consideration of this evidence by the RO.  A remand 
is required so that the RO can consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim on appeal, with 
consideration of all evidence received 
since the issuance of the August 2006 
supplemental statement of the case.  

2.  If the decision remains adverse to the 
appellant, she should be provided with a 
supplemental statement of the case that 
considers all evidence received subsequent 
to the statement of the case issued in 
August 2006.  She should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


